DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 1/14/22 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/22 has been entered.	
Claims 1-2, 9-11, and 17-18 have been amended.
Claims 1-5, 7-15, 17-21 are pending and are under examination.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-3, 7, and 10-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Heystek et al., 2000, in view of Pietschmann et al., 2000, and Lutz et al., 1999 (all of record).
Heystek et al. teach a method for producing a population activated human dendritic cells consisting of contacting monocyte dendritic cell precursor cells with GM-CSF and IL-4 to induce the differentiation of immature dendritic cells, harvesting the immature dendritic cells and incubating the immature dendritic cells with complete tissue culture medium with GM-CSF or GM-CSF and IL-4 in culture wells (i.e. contacting with a new, unused tissue culture substrate, see pages 441-442, in particular).  Heysteck teach culturing said immature dendritic cells with our without peptide antigen (see pages 441-442, in particular). Heysteck et al. teaches culturing in tissue culture medium comprises fetal calf serum (i.e. conditions suitable for adhesion, see page 441, in particular). Heysteck et al. that the immature dendritic cells treated with GM-CSF/IL-4 have an increased capacity to stimulate T cell proliferation (i.e. are “activated” or “mature”).  Heysteck also teach that monocyte derived dendritic cells produced by differentiation in GM-CSF and IL-4 are among the most potent stimulators of naïve T cells compared with other APC (See page 440, in particular). Furthermore, as taught by Lutz, harvest and transfer of immature dendritic cells into a new tissue culture plate and reculturing in the presence of GM-CSF can induce maturation of the cells (see page 88 and Fig. 9, in particular). Heysteck et al. teach obtaining the precursor cells from a human patient and contacting the antigen presenting dendritic cells with T cells (see page 442, in particular).  
Heysteck et al. do not teach culturing the dendritic cells in a medium supplemented with human serum, and do not teach HLA-DR+CD86+CD14-CD83+ dendritic cells.
Pietschmann et al. teach substituting human plasma (which comprises human serum) for fetal calf serum in dendritic cell cultures.  Peitschmann et al. teach that human plasma is advantageous, since fetal calf serum is not approved for clinical use. Pietschmann et al. teach that the use of human plasma is effective for generating dendritic cells with potent antigen specific T cell stimulatory capacity. Peitschmann et al. teach that the dendritic cells are generated from monocytes by culture with GM-CSF/IL-4 and are enriched for cells with an CD14-HLA-DR+CD86+CD83+ phenotype (see page 380, and Fig. 4 in particular).  Pietschmann teach that using human plasma, some of the DC spontaneously adhere to the plastic surface of the culture plates (i.e. conditions suitable for adhesion).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use human plasma, as taught by Peitschmann et al., in the place of fetal calf serum as the complete medium used in the dendritic cell cultures of Heysteck et al.   The ordinary artisan would be motivated do so, since Pietschmann et al. teach that human plasma is advantageous, since fetal calf serum is not approved for clinical use.  Furthermore, the ordinary artisan would have  a reasonable expectation of success in obtaining a population of dendritic cells enriched  for mature, activated dendritic cells that are CD14-HLA-DR+CD86+CD83+ cells, using routine optimization, based on the teachings of prior art. In particular, Peitshmann et al., teaches expression of said marker in dendritic cells obtained with human plasma containing media that exhibit said phenotype, and Lutz et al., which teaches that transferring immature dendritic cells to a new plate can induce additional maturation of dendritic cells. 
Applicant’s arguments filed 1/14/22 have been fully considered, but they are not persuasive.
Applicant argues that Heystek teaches harvesting and freezing the dendritic cells for use as antigen presenting cells in an in vitro assay, and does not suggest the DCs can be used as a pharmaceutical composition.
References may be relied upon for all they suggest to the ordinary artisan.  While some cells are frozen, Heystek teaches on page 442, left column, that moDC were generated by culturing monocytes in GM-CSF and IL-4, after which they are referred to as immature dendritic cells, and that they were subsequently washed and pulsed with antigen in the presence or absence of freshly added GM-CSF or GM-CSF and IL-4.  Furthermore, as taught by Lutz, harvest and transfer of immature dendritic cells into a new tissue culture plate and reculturing in the presence of GM-CSF can induce maturation of the cells.  Thus the references make obvious a method consisting of contacting monocytes with GM-CSF and IL-4 to form immature dendritic cells, harvesting the immature dendritic cells and contacting them with a new clean unused plate and GM-CSF and IL-4 (with or without antigen) to produce mature and activated dendritic cells, as recited in the present claims.
The present claims recite no limitations regarding a pharmaceutical composition, and in any case, the dendritic cell compositions of Heystek are in physiologically compatible medium and would meet the limitation of a “pharmaceutical” composition.
Applicant argues that Heysteck does not teach mature dendritic cells. 
Heysteck teach that the immature dendritic cells are harvested and cultured in the presence of GM-CSF or GM-CSF and IL-4 in a new tissue culture plate, and that this causes an increase in T cell stimulatory capacity, which is an art recognized property of mature dendritic cells.  Furthermore, as taught by Lutz et al., it was recognized in the art that transfer to a new plate in the presence of GM-CSF can induce dendritic cell maturation, with at least 38% “mature” cells as measured by expression of CD86. It is noted that CD86 is specifically recited in the present claims as a marker of mature dendritic cells. Even though Lutz et al. is directed to mouse dendritic cells, it was art recognized mouse and human dendritic cells share functional properties and are differentiated using the same culture techniques.  Thus, Lutz and Heystek provide the teachings of the two step method involving transfer to a new plate to induce maturation.  Pietshmann et al. teach that culture with human serum, as opposed to FCS, increases the frequency of CD86+ CD83+ mature dendritic cells, and that said dendritic cells are also HLA-DR+, CD14-.  See page 380, left column and Figure 4. The references thus provide a reasonable expectation of success in obtaining dendritic cells enriched for CD14-, CD86+, HLA-DR+, and CD83+, activated, mature dendritic cells when using human serum and when performing a transfer to a new plate and culture with GM-CSF and IL-4.   
Applicant further argues that there would be no reason to combine Lutz and Heystek since Heystek is directed to human DC, while Lutz is directed to murine DC, and that one of skill in the art would know that cell culture methods are not the same.
Lutz is relied upon for its teaching that maturation of immature dendritic cells can be induced by transfer into a new tissue culture plate and reculturing in the presence of GM-CSF. Even though Lutz et al. is directed to mouse dendritic cells, it was art recognized mouse and human dendritic cells share functional properties and are differentiated using the same culture techniques.  Furthermore, as noted above  Pietshmann et al. teach that culture with human serum, as opposed to FCS, increases the frequency of CD86+ CD83+ mature dendritic cells, and that said dendritic cells are also HLA-DR+, CD14-.  See page 380, left column and Figure 4. The references thus provide a reasonable expectation of success in obtaining dendritic cells enriched for CD14-, CD86+, HLA-DR+, and CD83+, activated, mature dendritic cells when using human serum and when performing a transfer to a new plate and culture with GM-CSF and IL-4.   
Applicant further argues that Pietschmann may suggest that overall DC generating in human plasma containing medium exhibit a more mature phenotype than FCS-DC, but they also show expression of HLA-DR, HLA-DQ that was the same using FCS or human plasma, and CD80 was lower using human plasma.  
Peitschmann teaches that using human plasma instead of FCS results in a DC with a more mature phenotype, and a DC for CD14-, CD86+, HLA-DR+, and CD83+, as recited in the present claims.  The present claims do not recite any limitations regarding CD80 expression levels, but regardless, the DC of Peitschmann also express CD80 under both culture conditions. 

Claims 9 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Heystek et al., 2000 (of record), Lutz et al., and Pietschmann et al., 2000, as applied to claims 1-3, 7, and 10-12, and further in view of Veigh et al., (of record)   
The teachings of Heystek et al., Lutz, and Pietschmann et al. are described above.
They do not teach contacting the immature dendritic cells with IFN-gamma.
Veigh et al. teach that IFN-gamma pretreatment of immature dendritic cells can generate IL-12 production and enhance Th1 responses, and that is further augmented upon subsequent encounter with the cells (see page 72, Fig. 5, and Table 2, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was to include IFN-gamma, as taught by Veigh et al, in the cultures of dendritic cells made obvious by Heystek et al., and Pietschmann et al.  The ordinary artisan would have been motivated to do so, since Veigh et al. teach that IFN-gamma pretreatment of immature dendritic cells can generate IL-12 production and enhance Th1 responses, and that is further augmented upon subsequent encounter with the cells.	
Applicant’s arguments filed 1/14/22  have been fully considered, but they are not persuasive.
	Applicant argues that Veigh et al. does not fill the voids in the teachings of Heysteck, Lutz, and Pietschmann.  
	The claims stand rejected for the same reasons set forth above.

Claims 4-5, 8, 13-15, and 18-21 are rejected under 35 U.S.C. 103(a) over Heystek et al., 2000, Lutz et al., and Pietschmann et al., 2000, as applied to claims 1-3, 7, and 10-12 above, and further in view of Chang et al. and Yamanaka et al.    
The teachings of Heystek et al, Lutz, and Pietschmann et al. are described above.
They do not teach culturing the dendritic cells with a tumor cell lysate or contacting the dendritic cells with naïve T cells. 
Chang et al. teach that dendritic cells cultured with a patient derived melanoma cell lysate can be used to induce an anti-tumor T cell response (see Table 1, in particular). Chang et al. teach administering the dendritic cells back to the patient to stimulate antigen specific T cells (i.e. contacting autologous naive T cells with the antigen presenting dendritic cells).  
Yamanaka et al. teach that dendritic cells can be used for tumor therapy after culture with a lysate derived from glioblastoma or oligoastrocytoma for inducing an immune response in glioma patients. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was to contact the dendritic cells of Heystek et al., 2000, and Pietschmann, with a tumor cell lysate, as taught by Chang et al. and Yamanka et al.  The ordinary artisan would have been motivated to do so to induce an anti-tumor antigen specific T cell response.  Furthermore, it would be obvious to administer the dendritic cells to induce the T cell response in order to treat a tumor (i.e. contacting with the human naïve T cells in vivo).  
Applicant’s arguments filed 1/14/22 have been fully considered, but they are not persuasive.
	Applicant further argues that Chang and Yamanaka et al. are only cited for contacting with tumor cell lysate and do not remedy the deficiency of Heystek, Lutz and Pietschmann et al. 
	The claims stand rejected for reasons set forth above.

Claims 1, 7, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Yoshida et al., August 2004, in view of Pietshmann et al., as evidenced by McBane, 2011.
Yoshida et al. teach a method for producing a population of human dendritic cells consisting of contacting monocytes (i.e. CD14+ precursor cells)  with GM-CSF and IL-4 to induce the differentiation of immature dendritic cells, and transferring the immature dendritic cells to a new plate comprising a PLGA film (see page 45 and 47, in particular).  Yoshida et al. teach that the immature dendritic cells are incubated on the PLGA film in the DC media, which comprises 1% autologous plasms (i.e. serum) and GM-CSF and IL-4 (i.e. in the absence of maturation agents, see page 47, in particular).  Yoshida et al. teach that the culture on the PLGA film induces maturation and activation by increasing expression of CD86, CD83, and HLA-DR (see page 48, in particular).  Furthermore, as evidenced by McBane et al., PLGA film is a culture substrate suitable for adhesion of cells.  Additionally, the dendritic cell medium comprising 1% plasma of Yoshida et al. is a culture medium suitable for adhesion.  Yoshida et al. teach that the dendritic cells induce T cell proliferation (see Fig. 4). Yoshida et al. teach that dendritic cells are professional antigen presenting cells capable of initiating an adaptive immune response and can activate naïve T cells (see page 46, in particular).  Additionally, Pietshmann et al. teach that dendritic cells initiate primary, i.e. naïve T cell response, and the ordinary artisan would expect the dendritic cells to function to stimulate antigen specific immune responses in naïve T cells.
Yoshida et al. present data in the form of FACS histograms demonstrating expression of CD80, CD86, CD83, and HLA-DR, and show enrichment for said markers. Furthermore, as shown in Fig. 2 of Yoshida et al., it is apparent that approximately half of the cells express CD83, all are positive for CD86, CD80, and HLA-DR. Thus, obtaining a cell population enriched for CD83+CD86+CD80+HLA-DR+ mature dendritic cells using the method of Yoshida et al. would be well within the purview of the ordinary artisan. Regarding the expression of CD14, it is noted that it is recognized in the art that monocyte derived dendritic cells downregulate CD14 and are CD14- (see Pietshmann et al., Fig. 4, in particular).  
Applicant’s arguments filed 1/14/20 have been fully considered, but they are not persuasive.
Applicant argues that PLGA is not within the scope of a tissue culture substrate because it is biodegradable.
The claims recite no limitation excluding biodegradable substrates.  The broadest reasonable interpretation of a “substrate” would include a surface, and the PLGA film is a surface upon which the cells of Yoshida are contacted and cultured on, and therefore it meets the definition of a “tissue culture substrate”. See also McBane which repeatedly refers to PLGA film as a “substrate” upon which cells are cultured. The present specification on page 17 discloses that tissue culture substrates useful in the methods of the present invention can comprise a tissue culture well, flask, bottle, bag or any matrix, such as a fiber, beads, plates and the like.  The specification states that typically, tissue culture substrates comprise plastics.  See for example, US 5760004, column 5, which discloses that PLGA is a type of plastic. Thus, the PLGA film of Yoshida is a “tissue culture substrate” within the scope of the present claims.  
Applicant argues that what is presented in Yoshida would be similar to coating a tissue culture substrate with a known maturation agents such as LPS. Yoshida does not teach culturing with LPS.  But regardless, it appears that culture on a newly produced, unused LPS coated plate would also be within the scope of the present claims which recite culturing with a tissue culture substrate and “a culture medium….without a maturation agent”.  Doing so would involve culturing on an LPS matrix, i.e. a “tissue culture substrate”, and adding a medium without a maturation agent as recited in the present claims. 
Applicant argues that Yoshida teach that PLGA stimulates dendritic cell maturation, and thus is a dendritic cell maturation agent which is excluded by the present claims.  
The instant specification discloses that the method relies on contacting dendritic cells with a tissue culture substrate, and that contact, interaction, and adherence with the substrate is what triggers activation and maturation of dendritic cells. Thus, the present claims do not exclude tissue culture substrates that induce dendritic cell maturation, as argued by Applicant. Rather, the present claims encompass a method wherein contact with a tissue culture substrate induces maturation, in the absence of other maturation agents in the culture medium, which is precisely the method taught by Yoshida et al.  Yoshida et al. teach a method wherein contact with the tissue culture substrate alone, such as a PLGA film, in the absence of additional maturation agents, induces maturation, which is within the scope of the presently claimed method.   

Claims 9 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yoshida et al., August 2004, Pietshmann et al., (of record) as evidenced by McBane, 2011, and as applied to claims 1, 7, and 10, and further in view of Veigh et al. (of record)   
The teachings of Yoshida and Pietschmann et al., and the evidentiary teachings of McBane are described above.
They do not teach contacting the immature dendritic cells with IFN-gamma.
Veigh et al. teach that IFN-gamma pretreatment of immature dendritic cells can generate IL-12 production and enhance Th1 responses, and that is further augmented upon subsequent encounter with the cells (see page 72, Fig. 5, and Table 2, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was to include IFN-gamma, as taught by Veigh et al, in the cultures of dendritic cells made obvious by Yoshida et al.., and Pietschmann et al.  The ordinary artisan would have been motivated to do so, since Veigh et al. teach that IFN-gamma pretreatment of immature dendritic cells can generate IL-12 production and enhance Th1 responses, and that is further augmented upon subsequent encounter with the cells.	
Applicant’s arguments filed 1/14/22 have been fully considered, but they are not persuasive.
	Applicant argues that Veigh et al. does not fill the voids in the teachings of the primary references.  
The claims stand rejected for the reasons set forth above.

Claims 2-5, 8, 11-15, and 18-21 are rejected under 35 U.S.C. 103(a) over Yoshida et al., August 2004, Pietshmann et al., as evidenced by McBane, 2011, and as applied to claims 1, 7, and 10 above, and further in view of Chang et al. and Yamanaka et al.    
The teachings of Yoshida and Pietschmann et al., and the evidentiary teachings of McBane are described above.
They do not teach culturing the dendritic cells with a tumor cell lysate or contacting the dendritic cells with naïve T cells. 
Chang et al. teach that immature dendritic cells can be further cultured with a patient derived melanoma cell lysate and can be used to induce an anti-tumor T cell response (see Table 1, in particular). Chang et al. teach administering the dendritic cells back to the patient to stimulate antigen specific T cells (i.e. contacting autologous naive T cells with the antigen presenting dendritic cells).  
Yamanaka et al. teach that that dendritic cells can be used for tumor therapy after culture with a lysate derived from glioblastoma or oligoastrocytoma for inducing an immune response in glioma patients. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was to contact the dendritic cells of Yoshida et al, and Pietschmann, with a tumor cell lysate, as taught by Chang et al. and Yamanka et al.  The ordinary artisan would have been motivated to do so to induce an anti-tumor antigen specific T cell response.  Furthermore, it would be obvious to administer the dendritic cells to induce the T cell response in order to treat a tumor (i.e. contacting with the human naïve T cells in vivo).  
Applicant’s arguments filed 1/14/22 have been fully considered, but they are not persuasive.
	Applicant argues that Chang and Yamanaka do not fill the voids in the teachings of the primary references.  
The claims stand rejected for the reasons set forth above.

Claims 1, 7, and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brand et al., 1998, in view of Pietschmann et al., 2000 (all of record) and Pecheur et al., 2002.
Brand et al. teach a method for producing a population enriched for mature, activated human dendritic cells consisting of contacting monocyte dendritic cell precursor cells with GM-CSF and IL-4 to induce the differentiation of immature dendritic cells, harvesting the immature dendritic cells and incubating the immature dendritic cells with a new tissue culture substrate comprising collagen-I coated tissue culture plate in  the presence of GM-CSF and IL-4 alone (i.e. contacting with a new, unused tissue culture substrate with a medium without a dendritic cell maturation agent, see pages 1678, in particular).  Alternatively, as taught by Pecheur, collagen coated plates can be purchased commercially.  It would also be obvious to purchase a commercially available collagen coated plate, as taught by Pecheur, as a matter of convenience, and the use of such a plate for culturing the cells of Brand would be using a “new, clean, and unused” tissue culture substrate. Brand et al. teaches culturing in tissue culture medium comprising fetal calf serum (i.e. see page 1676, in particular). Brand teaches that the immature dendritic cells adhere to the collagen coated tissue culture substrate (see page 1676, in particular).  Brand et al. teach that the mature dendritic cells are CD86+CD83+HLA-DR+CD14negative and that the dendritic cells stimulate antigen specific T cell responses (see Fig. 1, 3, and 5, in particular). 
Brand et al. do not teach culturing the dendritic cells in a medium supplemented with human serum.
Pietschmann et al. teach substituting human plasma (which comprises human serum) for fetal calf serum in dendritic cell cultures.  Peitschmann et al. teach that human plasma is advantageous, since fetal calf serum is not approved for clinical use. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use human plasma, as taught by Peitschmann et al., in the place of fetal calf serum as the complete medium used in the dendritic cell cultures of Brand et al.   The ordinary artisan would be motivated do so, since Pietschmann et al. teach that human plasma is advantageous, since fetal calf serum is not approved for clinical use.  
	Applicant’s arguments filed 1/14/22 have been fully considered, but they are not persuasive.
	Applicant argues that Brand discloses a tissue culture substrate that has been coated with materials, such as albumin, collagen, and fibronectin.  Applicant argues that these materials can be considered supplements to the tissue culture medium that are provided as coatings of the surface of a new, unused, clean tissue culture substrate. Applicant argues that the coated substrates is thus not “new, unused, and clean” as required in the present claims. Applicant argues that whether the substrate has been previously used for cell culture is not a proper interpretation of whether it is “new, unused and clean”.  
	Brand teach an extracellular matrix protein coated plate for culturing immature dendritic cells. The instant specification specifically discloses that the claimed substrates include a matrix, fiber, beads and the like.  Thus, the matrix coated plate of Brand would be a tissue culture substrate within the scope of the present claims.  
The broadest reasonable interpretation of “new, unused, and clean” tissue culture substrate would encompass a substrate that is sterile (clean) and has not been previously used for cell culture (new, unused).  These conditions are met by Brand for the reasons set forth above.  Every type of tissue culture substrate is manipulated in some way in order to fabricate it, and such manipulations do not make the substrate “used”.  For example, see Ha, which teaches coating plates with collagen, and characterizes said collagen coated plate as “new” when used to culture cells (see page 1037, in particular).  Brands collagen coated plates would meet the limitation of  new, unused, clean tissue culture substrate.   Additionally, as noted above, new collagen coated plates can be purchased commercially for tissue culture, and it would be obvious to do so as a matter of convenience.  Using a commercially purchased, sterile, collagen coated plate for culture, as made obvious above, would be within the scope of contacting the cells with a “new, clean, and unused” tissue culture substrate.
Applicant is invited to clarify the claim language in order to clearly distinguish from the culture substrate of Brand.  For example, a tissue culture substrate that “consists of” plastic or polystyrene would be distinct from the collagen coated substrate of Brand. 

Claims 9 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brand et al., 1998, and Pietschmann et al., 2000, as applied to claims 1, 7, and 10, and further in view of Veigh et al., (of record)   
The teachings of Brand, and Pietschmann et al. are described above.
They do not teach contacting the immature dendritic cells with IFN-gamma.
Veigh et al. teach that IFN-gamma pretreatment of immature dendritic cells can generate IL-12 production and enhance Th1 responses, and that is further augmented upon subsequent encounter with the cells (see page 72, Fig. 5, and Table 2, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was to include IFN-gamma, as taught by Veigh et al, in the cultures of dendritic cells made obvious by Brand et al., and Pietschmann et al.  The ordinary artisan would have been motivated to do so, since Veigh et al. teach that IFN-gamma pretreatment of immature dendritic cells can generate IL-12 production and enhance Th1 responses, and that is further augmented upon subsequent encounter with the cells.	
Applicant’s arguments filed 1/14/22 have been fully considered, but they are not persuasive.
	Applicant argues that Veigh et al. does not fill the voids in the teachings of the primary references.  
The claims stand rejected for the reasons set forth above.

Claims 2-5, 8, 11-15, and 18-21 are rejected under 35 U.S.C. 103(a) over Brand et al., 1998, and Pietschmann et al., 2000, as applied to claims 1, 7, and 10 above, and further in view of Chang et al. and Yamanaka et al.    
The teachings of Brand et al., and Pietschmann et al. are described above.
They do not teach culturing the dendritic cells with a tumor cell lysate or contacting the dendritic cells with naïve T cells. 
Chang et al. teach that dendritic cells cultured with a patient derived melanoma cell lysate can be used to induce an anti-tumor T cell response (see Table 1, in particular). Chang et al. teach administering the dendritic cells back to the patient to stimulate antigen specific T cells (i.e. contacting autologous naive T cells with the antigen presenting dendritic cells).  
Yamanaka et al. teach that dendritic cells can be used for tumor therapy after culture with a lysate derived from glioblastoma or oligoastrocytoma for inducing an immune response in glioma patients. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was to contact the dendritic cells of Brand, and Pietschmann, with a tumor cell lysate, as taught by Chang et al. and Yamanka et al.  The ordinary artisan would have been motivated to do so to induce an anti-tumor antigen specific T cell response.  Furthermore, it would be obvious to administer the dendritic cells to induce the T cell response in order to treat a tumor (i.e. contacting with the human naïve T cells in vivo).  
Applicant argues that Chang and Yamanaka do not fill the voids in the teachings of the primary references.  
The claims stand rejected for the reasons set forth above.

No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644